Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 04, 2014

The Court of Appeals hereby passes the following order:

A15D0131. WILLIAM T. MURRAY v. STATE.

      William Murray seeks to appeal the trial court’s order denying his motion for
an out of time appeal. An order denying a motion for an out of time appeal, however,
is a directly appealable order. See, e.g., Lunsford v. State, 237 Ga. App. 696 (515
SE2d 198) (1999).
      When a party applies for discretionary review of a directly appealable order,
we grant the application under OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Murray shall have 10 days from the date of this order to file a
notice of appeal with the trial court. If he has already filed a notice of appeal from
the order at issue, he need not file a second notice. The trial court is instructed to
include a copy of this order in the appellate record.

                                       Court of Appeals of the State of Georgia
                                                                            12/04/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.